Citation Nr: 1105823	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
odontoid fracture of the C2 vertebra.

2.  Entitlement to service connection for impotence, claimed as 
secondary to the C2 odontoid fracture.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1993.  
The Veteran was discharged under other than honorable conditions.  
The service department later upgraded the Veteran's discharge, 
however, to a general discharge.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Philadelphia, Pennsylvania Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a July 2004 rating decision, the RO denied service 
connection for impotence and depression.  In an August 2004 
rating decision, the RO denied service connection for residuals, 
odontoid fracture, C2.

In March 2009, the Board remanded the case for the development of 
additional evidence.  The Board is satisfied that there has been 
substantial compliance with the remand directives.  The Board 
will proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran was the driver of his car and was intoxicated by 
alcohol at the time of a January 1992 motor vehicle accident 
(MVA).

2.  The Veteran sustained an odontoid fracture of the C2 vertebra 
in the 1992 MVA.

3.  Impotence began after service and has been linked to the 
cervical injury from the 1992 MVA.

4.  Current depression has been linked to the 1992 MVA.


CONCLUSIONS OF LAW

1.  Any diseases or injuries resulting from a January 1992 MVA 
are the result of the Veteran's abuse of alcohol, and were not 
incurred in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.303 (2010).

2.  The criteria for establishing service connection for odontoid 
fracture of the C2 vertebra and any residual neck disability have 
not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.1(m), 
3.303 (2010).

3.  The criteria for establishing service connection for 
impotence have not been met.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.310(a) (2010).

4.  The criteria for establishing service connection for 
depression have not been met.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.1(m), 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
April 2003, March 2008, and May 2009.  In those letters, the RO 
advised the Veteran what information and evidence was needed to 
substantiate his claims for service connection, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  In the 
March 2008 and May 2009 letters also advised the Veteran how VA 
determines disability ratings and effective dates and the type of 
evidence to establish such.  A July 2009 letter requested 
information concerning the Veteran's 1992 MVA.  The case was last 
adjudicated in November 2010.

The Board finds that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, 
medical examination reports, the transcript of a December 2005 
hearing held before an RO decision review officer (DRO), and 
civilian and military records regarding a January 1992 motor 
vehicle accident (MVA).

The Veteran was notified and aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation 


of responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran has actively participated in the claims 
process by submitting evidence and testifying at a hearing.  
Therefore, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
Thus, any such error is harmless and does not prohibit 
consideration of the matters that the Board is considering on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Service Connection Claims

The Veteran directly or indirectly attributes each of his claimed 
disabilities, cervical vertebra fracture, impotence, and 
depression, to an MVA that occurred during his service, in 
January 1992.  He attributes the vertebra fracture and ongoing 
neck disability to the MVA, and attributes impotence to the 
cervical spine injury.  He has stated that his impotence causes 
his depression.

The RO denied the Veteran's claims on the grounds that the MVA 
resulted from drunk driving by the Veteran.  Following the MVA, 
the Veteran faced charges for driving under the influence of 
alcohol (DUI).  In statements in support of his VA compensation 
claims, the Veteran has disputed that history.  He does not 
dispute that he drank to intoxication before the MVA, but he 
asserts that he was a passenger and not the driver at the time of 
the MVA.

Service connection may be established for a disability resulting 
from disease or injury incurred or aggravated in line of duty in 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  

In line of duty means an injury or disease incurred or aggravated 
during a period of active service unless such injury or disease 
was the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, was a result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).  A service 
department finding that injury, disease, or death occurred in the 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of law administered by VA.  
Id.  

The Veteran's service connection claims largely depend on whether 
the MVA resulted from alcohol abuse by the Veteran, which in turn 
depends on whether the Veteran was the driver of his car at the 
time of the MVA.  Therefore, before considering the service 
connection claims individually, the Board will consider whether 
the Veteran's disabilities due to the MVA were incurred in the 
line of duty.  

The claims file contains records from the day of the MVA and the 
following days and weeks.  The contemporaneous evidence regarding 
the MVA is from civilian police records, private and service 
treatment records, and service investigative and disciplinary 
records.

At the time of the MVA, the Veteran was in Pittsburgh, 
Pennsylvania.  He was on leave from his Navy unit, which was 
stationed in the Norfolk, Virginia, area.  The Veteran was in a 
car that had a collision with another car at around 2 a.m. on 
Sunday, January 12, 1992.  Pittsburgh paramedics and police 
officers responded to the accident.  Police officers investigated 
the accident and completed initial and subsequent accident 
reports.  Officers at the scene of the accident informed the 
accident investigation team that the drivers of both of the 
vehicles each had an odor of alcohol on their breath.  Paramedics 
extracted the Veteran from his car and transported him to Mercy 
Hospital in Pittsburgh.  In the initial accident report, a police 
officer reported that one car had a driver and one passenger, and 
that the Veteran was the driver and only occupant of the other 
car.  The officer noted that the driver of the first car stated 
that all he saw were headlights and that he did not know what 
happened.  The officer stated that the Veteran was in the 
hospital and was unable to speak at the time the officer 
completed the initial report.  

At Mercy Hospital, clinicians found that the Veteran had facial 
contusions and lacerations and a fracture of the C2 vertebra.  He 
was placed in a halo traction device.  The Veteran's blood was 
drawn for testing.  Analysis showed a blood alcohol level of 
.27%.  At about 9 a.m. on January 12, a Mercy Hospital staff 
member telephoned the Veteran's Navy unit, and spoke with the 
squadron duty officer.  The duty officer kept a log of events, 
and gathered information about the accident and the Veteran's 
condition.  The Veteran remained at Mercy Hospital until January 
28, 1992.  He was released to convalesce at his home until ready 
to travel.  In February 1992, he returned to his Navy unit in 
Virginia and had follow-up treatment at a Navy hospital.

The Pittsburgh police investigation included interviews of the 
Veteran, paramedics, police officers, and witnesses of the MVA.  
The police accident investigation team concluded that the Veteran 
was driving his car at above the speed limit, drove into the 
opposing traffic lane to pass, saw the other car approaching, and 
lost control of his car as he tried to return to his lane.  The 
team concluded that the Veteran's car collided with the other car 
as a result of the Veteran driving while intoxicated, driving too 
fast for conditions, and illegally passing another vehicle on the 
wrong side of the road.  The team called for criminal charges 
against the Veteran.  On January 29, 1992, the Pittsburgh police 
department brought criminal charges against the Veteran for 
driving under the influence of alcohol, underage drinking, 
driving on the left side of the road in a no passing zone, and 
driving too fast for conditions.

Navy personnel stationed in Pittsburgh conducted an investigation 
of the accident.  A Navy investigator interviewed the Veteran on 
January 31, 1992.  The Veteran reported that he had no memory of 
the MVA.  The Veteran's mother stated that the Veteran was in a 
coma following the accident.  The Veteran reported that the night 
of the MVA he was in a bar with three other people, and that he 
had alcoholic drinks.  He could not remember how much he drank.  
He stated that he had an argument in the parking lot when someone 
tried to take his keys from him.  He remembered leaving in his 
own car, but did not remember driving.

Navy investigators examined the Veteran's car at the city impound 
lot.  The reporting investigator observed damage of the rear end 
and right rear door of the car, and a crack of the windshield 
running approximately two-thirds of the length of the windshield, 
from the left side.  The investigator observed blood on the 
passenger seat, and no blood on the driver seatbelt or the 
passenger seatbelt.  The examiner observed an open can of malt 
liquor, ice, and an unwrapped cheeseburger in the back seat.

In a February 1992 report, a Navy official reviewed the accident 
investigation.  The official concluded that at time of the MVA 
the Veteran was driving his car, was intoxicated, drove too fast, 
and tried to pass in a no passing zone.  The official concluded 
that the Veteran's injuries from the MVA were the result of his 
own misconduct and not in the line of duty.  In subsequent 
reports, two other Navy officials endorsed those findings.

In December 1992, the Veteran had a service mental health 
evaluation.  At that time, the Veteran reported that he had no 
memory of the events surrounding the January 1992 MVA.

In March 1993, a service administrative discharge board met to 
consider discharge of the Veteran due to events surrounding the 
MVA and other subsequent disciplinary charges.  The Veteran 
reported that he was in a coma after the MVA, and that all he 
remembered about the MVA was what doctors and his parents told 
him.  The Veteran reported that before the accident he drove two 
friends with him to a club, where he had an unknown number of 
mixed drinks.  He reported that he became more intoxicated than 
he had ever been before.  He stated that friends told him that he 
was intoxicated and sleeping while he was in the club.  He 
reported that outside the club he gave his keys to someone.  He 
stated that the last thing he remembered was sitting on the curb 
outside the club.  He reported that he did not remember driving 
the car.

The Veteran had a Navy representative in the disciplinary 
proceedings.  In an April 1993 statement, the representative 
noted the Veteran's reports that he was with other people the 
night of the accident, that someone asked him for his keys, and 
that he did not remember driving.  The representative noted that 
there was blood on the seat and damage to the windshield on the 
passenger side of the car, and not on the driver side.  The 
representative mentioned the food found in the rear seat of the 
car.  The representative stated that most people would fall 
asleep at the blood alcohol level that was measured in the 
Veteran.  The representative asserted that there was inadequate 
evidence that the Veteran was the driver in the MVA, and that 
there was evidence that he was in the front passenger seat.

A Navy administrative board found that the blood and windshield 
damage on the passenger side of the car could be consistent with 
the Veteran being thrown in that direction in the accident.  The 
board concluded that the Veteran was driving at the time of the 
accident.  The board voted to discharge the Veteran, and he was 
given an other than honorable discharge.

In January 2003, several years after service, a Navy board 
considered the Veteran's claim for an upgrade in his discharge.  
The board noted the history of the MVA, and noted that civil 
authorities convicted the Veteran of criminal charges related to 
the MVA, and sentenced him to 24 months of supervised probation.  
The board noted that a request for an accelerated rehabilitation 
disposition was later granted.  The board expressed that it did 
not condone the misconduct involved in the MVA.  The board noted 
that the Veteran had good performance in first two years of 
service, and had no more than minor incidents of misconduct 
during his service after the MVA.  The board found that the 
Veteran's post-service conduct had been good.  After considering 
and weighing the overall history, the Navy board granted an 
upgrade of the Veteran's service discharge to a general 
discharge.

After his discharge was upgraded, the Veteran sought VA benefits.  
In a June 2004 administrative decision, the RO found that the C2 
fracture from the January 1992 MVA was not incurred in the line 
of duty because it resulted from abuse of alcohol by the Veteran.

In a July 2005 substantive appeal, the Veteran wrote that he was 
found innocent of driving while intoxicated in January 1992.  He 
stated that it was determined that he was a passenger and not 
awake during the accident.

In the December 2005 DRO hearing, the Veteran reported that he 
was a passenger in his car when the January 1992 MVA occurred.  
He indicated that he was out with friends, and one of them was 
driving the car.  He stated that he was unconscious when police 
arrived at the accident scene.  He indicated that his friends 
apparently pulled him out of the car and then left the scene.

Also in December 2005, the Veteran submitted a VA accidental 
injury report.  He stated that in the 1992 MVA he was a passenger 
in a car that he owned.  He stated that his car was struck from 
behind at high speed.  He related that he was thrown into the 
windshield, smashing the windshield, and that he was unconscious.  
He reported that he regained consciousness in a hospital.  He 
stated that the other people in his car left the accident scene 
on foot and left him there.

Upon review of all of the evidence of record, the Board finds 
that disabilities caused by the MVA were not incurred in the line 
of duty.  

The professionals who responded to the accident found only the 
Veteran in his car.  In the days and months following the 
accident, the Veteran reported gaps in his memory regarding the 
accident.  He gave differing accounts as to how much and what he 
remembered.  He recalled that outside the bar there was an issue 
as to whether someone could take his keys and drive the car for 
him, but his recollections were not clear or consistent as to 
whether he did relinquish his keys.  He repeatedly indicated that 
he did not remember driving after leaving the bar.  The Veteran's 
representative in service disciplinary hearings asserted that the 
evidence was consistent with the Veteran being a passenger and 
not the driver.  After considering the evidence at the time, both 
civilian and service authorities concluded that the Veteran was 
driving in the accident.  

In his recent claim and appeal, the Veteran has asserted that his 
friends were with him in his car at the time of the MVA, that one 
of them was driving, and that they left him alone at the accident 
scene.  He also alleged that he was found innocent 
of driving under the influence.  However, the Board finds the 
evidence contemporaneous to service to be more credible and 
probative than the Veteran's current contentions. 

In 1992 and 1993, the Veteran kept stating that he could not 
remember parts of the events surrounding the accident.  The 
Veteran's recent recollections regarding the accident would not 
likely be more reliable than his contemporaneous indications that 
intoxication and head trauma left gaps in his memory of the 
events.  While police and service branch conclusions from 1992 
and 1993 are not binding on VA, those officials observed evidence 
available close to the time of the events, and that proximity 
adds to the evidentiary weight of their conclusions.  The 
evidence from the time is consistent with those conclusions.  The 
food and open drink found in the back seat of the Veteran's car 
support his account that others rode with him that night, but do 
not help to show that someone else was there and driving after he 
left the bar.  The locations of blood and windshield damage in 
the front of the car could support his contention of being a 
passenger, but are also consistent with being thrown in that 
direction from the crash, as noted by the Navy administrative 
board.  

The Board notes the Veteran reported in his substantive appeal 
that he was found innocent of driving while intoxicated because 
he was not the driver.  The document the Veteran submitted to 
show his reported innocence merely note that he plead guilty to 
disorderly conduct charges in 1997 and 1999, and does not address 
charges stemming from 1992.  The Veteran's statement is 
inconsistent with the other evidence of record which reveals that 
he was convicted by civil authorities in August 1992 for driving 
under the influence, reckless driving, underage drinking, driving 
on the wrong side of the road, passing in a "no passing" zone 
and driving too fast for road conditions, and was sentenced to 
supervised probation for 24 months.  Such is clearly inconsistent 
with the Veteran's current report of being found innocent and 
raises a significant question as to the credibility of the 
Veteran's contentions.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, 
significant time delay between the affiants' observations and the 
date on which the statements were provided, and conflicting 
statements of the veteran in weighing credibility).  

Upon consideration of the evidence, the Board finds the 
conclusions by the civilian and military authorities, after their 
investigation and disciplinary proceedings, that the Veteran was 
of driver of his car at the time of the 1992 MVA are more 
probative than the Veteran's contentions to the contrary.  
Moreover, considering his blood alcohol level of .27% shortly 
following the accident, the accident and his injuries therefrom 
resulted from his abuse of alcohol.  Therefore, injuries from 
that accident were not incurred in the line of duty.

Cervical Spine Fracture Residuals

The Veteran is seeking service connection for pain and other 
symptoms in his neck, claimed as residual to a fracture of the C2 
vertebra during service.  Following the 1992 MVA, imaging 
performed at Mercy Hospital revealed a minimally displaced, type 
II fracture of the C2 vertebra at the base of the odontoid.  
Clinicians placed the Veteran in a halo type brace.  He remained 
in the halo brace for about three months, then wore a 
Philadelphia cervical collar for an additional period.  He 
eventually had physical therapy.  He was on limited duty until 
August 1992.  In March 1993, a clinician found that he was fit 
for physical training except for running or jogging.  In June 
1993, he received treatment for a flare-up of neck pain.  X-rays 
showed fibrous healing of the odontoid.

In 2003, after the service department upgraded the Veteran's 
discharge, the Veteran filed a claim for VA disability 
compensation for chronic neck pain.  In the December 2005 DRO 
hearing, the Veteran reported that the neck injury he sustained 
in the 1992 MVA continued to be manifested by neck pain, 
including discomfort when he tried to sleep.  He stated that he 
had grinding and clicking sounds in his neck.  He reported that 
his neck disability made him unable to play sports.

The 1992 MVA in which the Veteran injured his neck was caused by 
his driving his car while highly intoxicated.  The MVA was the 
result of the Veteran's abuse of alcohol.  The neck injuries from 
the MVA therefore were not incurred in the line of duty, and are 
not service connected.

Impotence

The Veteran contends that he has impotence as a result of his 
neck injury.  While service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service, service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310(a).

The Veteran's service treatment records do not show any 
complaints of sexual dysfunction.  The Veteran has submitted 
records of private medical treatment from 1999 forward for 
erectile dysfunction.  In 2002, the Veteran reported a five year 
history of erectile dysfunction.

In an August 2005 letter, private physician M. A. D., M.D., 
reported that he had been treating the Veteran for three years 
for sexual dysfunction.  Dr. D. noted that the Veteran 
experienced no sexual dysfunction before a 1992 cervical spine 
fracture and neurological injury.  Dr. D. expressed the opinion 
that the 1992 neurological injury caused the Veteran's sexual 
dysfunction.  Dr. D. recommended a formal neurological evaluation 
to bolster the case for neurologically-induced sexual 
dysfunction.

In the December 2005 DRO hearing, the Veteran reported that since 
the 1992 MVA he has been unable to have sex without medication.  
He noted that the physician who treated him for impotence stated 
that his impotence was a result of neurological injuries from the 
MVA. 

The Veteran's service treatment records do not show that he 
reported sexual dysfunction during service.  After service, the 
Veteran told treating physicians that he had sexual dysfunction 
from as early as the late 1990s.  In the 2005 hearing, he 
indicated that the sexual dysfunction began during service.  The 
statement at the hearing is not corroborated by evidence from the 
time of service, and is not consistent with statements made to 
physicians.  The inconsistency of the post-service statements 
diminishes the credibility of the statement at the hearing.  See 
Buchanan, supra.  The preponderance of the competent and credible 
evidence is against a finding that the Veteran's impotence began 
during service.

The Veteran contends, and supports with medical opinion, that 
neck injury from the 1992 MVA caused his impotence.  As that neck 
injury is not service connected, impotence cannot be service 
connected as secondary to the neck injury.  Accordingly, the 
claim for service connection is denied.

Depression

The Veteran seeks service connection for depression.  A VA 
psychologist has provided a diagnosis of depressive disorder.  
The Veteran has indicated that he became depressed after the MVA 
in service, and that his impotence causes depression.  The 
Veteran's impotence is not service connected, so his depression 
cannot be service connected based on impotence causing 
depression.  As noted above, the Veteran's MVA was caused by his 
abuse of alcohol, and disease or injury caused by abuse of 
alcohol is not considered to be incurred in the line of duty.  
Therefore, neither alcohol abuse causing depression nor the MVA 
causing depression can be a basis for service connection for 
depression.  Service connection for current depression could be 
established, however, through evidence that current depression 
was incurred or aggravated in service.

There were no mental disorder complaints or findings when the 
Veteran was examined in 1989 for entry into service.  The Veteran 
did report having faced assault charges related to a fight at 
school.  The Veteran's service records from 1990 and 1991 do not 
show any mental, emotional, or behavioral complaints.  
The Veteran received good ratings on performance reviews during 
those years, and he received letters of appreciation and 
commendation.  

Service records from 1992 and 1993 show mental health 
consultations and disciplinary issues.  In December 1992, a 
supervisor requested a mental health evaluation of the Veteran.  
The supervisor stated that the Veteran had performed above 
average in his early years of service, but that his recent 
records showed changed performance and behavior, including 
hostile confrontations with peers and supervisors, and frequently 
inappropriate and aggressive behavior.  The supervisor stated 
that the investigation of the MVA, as well as other incidents, 
led supervisors to find the Veteran extremely untrustworthy and 
untruthful.  The supervisor noted that recently the Veteran had 
mentioned suicide as a possible solution.

In an initial mental health evaluation in December 1992, the 
Veteran stated that he was not serious when he mentioned suicide, 
and he denied feeling suicidal.  He reported that he felt 
persecuted by his command.  The evaluator's assessment was that 
the Veteran was not suicidal, but that he had an immature 
personality disorder and possibly a violent personality.  The 
evaluator recommended further mental health consultation.

In a mental health consultation later in December 1992, it was 
noted that the Veteran had pending disciplinary proceedings for 
DUI and for charges, based on later incidents, of disobeying a 
direct order and destruction of government property.  It was 
noted that the Veteran had received six to ten disciplinary 
counseling statements.  The Veteran expressed that he felt 
targeted by some supervisors.  He stated that he was considered 
argumentative and confrontational.  He felt, however, that his 
behavior was normal assertive behavior considering his inner city 
background.  He reported that before service he had some school 
suspensions and one civilian charge for fighting and assault.  He 
stated that he finished high school on time.  The clinician 
observed that the Veteran spoke logically and had a defensive 
mood.  The clinician found no evidence of psychosis.  The 
clinician provided a diagnosis of alcohol abuse, with no other 
psychiatric diagnoses.  The clinician recommended treatment for 
alcohol abuse.

In January 1993, the Veteran was referred for discipline related 
to a December 1992 alcohol abuse screening.  The counselor 
reported that the Veteran was uncooperative in the interview, and 
that he refused a direct order to take his paperwork as he left.

In March 1993, a board considered discharge of the Veteran from 
service.  In records regarding those proceedings, a supervisor 
expressed the possibility that the Veteran had a personality 
shift due to the MVA.  The Veteran indicated that he felt that 
supervisors singled him out for punishment.

In April 1993, the Veteran had an outpatient mental health 
treatment visit.  He reported depression due to his pending 
separation from service, and his being refused leave to search 
for a post-service job.  He reported some difficulty with sleep, 
and he reported binge drinking.  He denied crying spells or 
suicidal thoughts.   He indicated that he had refused alcohol 
abuse treatment.  The clinician noted that the Veteran's dress 
and voice inflection were normal.  The clinician's assessment was 
job-related adjustment disorder.

The Veteran had two mental health treatment visits in June 1993.  
He reported difficulty coping with his pending service discharge.  
He also related multiple recent frustrations, and he reported the 
recent death of a close friend.  He stated that soon after that 
death, he had disobeyed order of an officer.  He related feeling 
dysphoric, sleeping constantly, and feeling betrayed by his 
command.  The clinician provided assessments of normal 
bereavement, and of resolving adjustment disorder.

The VA benefits claim that the Veteran filed in 2003, after the 
service department upgraded his discharge, included a claim for 
compensation for depression.  He indicated that June 1993 was the 
time of onset of his depression.

In the December 2005 DRO hearing, the Veteran reported that his 
MVA injuries had made him unable to have sex until medications 
became available.  He stated that he did not have children.  He 
related that his previous inability to have sex and his ongoing 
childlessness both made him feel depressed.  He indicated that 
for a long time he had avoided talking with others about his 
depressed feelings.  He stated that he had reacted to his 
depression by drinking and by going to school, seeking 
distraction and self improvement.  He indicated that he had not 
received mental health treatment.

In a June 2010 statement, the Veteran stated that his cervical 
spine injury caused impotence and depression.

A VA psychologist examined the Veteran in September 2010.  The 
examiner reported having reviewed the Veteran's claims file.  The 
Veteran reported that he was seeking compensation for depression 
based on his service.  He stated that he became depressed after 
the MVA in service.  He indicated that his MVA made him impotent, 
and his impotence and lack of children made him depressed.

The Veteran reported that during service he was in an MVA and was 
charged with DUI.  He stated that he had spinal injury and 
erectile dysfunction.  The Veteran related that after service he 
pursued additional education, and completed a masters degree.  He 
indicated that he was employed and had a good work history.  He 
reported that he had never married, and that he had no children.  
He indicated that his impotence took away his confidence and made 
him depressed.  He stated that he had at most one or two friends, 
with whom he did not become close, and that he saw his family 
irregularly and no more than monthly.  He related that in his 
free time he watched television alone and ate out alone.  He 
indicated that approximately monthly he went to a club by 
himself.  He reported occasional moderate use of alcohol.  He 
related feeling ongoing depression in the background, and feeling 
more depressed around holidays and times that many people spend 
with their spouses and children.  He reported having some trouble 
falling asleep, but sleeping seven to eight hours per night.

The examiner found that the Veteran was oriented and had normal 
speech and thought processes.  The examiner noted a depressed 
mood.  The results of psychological testing were consistent with 
moderate depression.  The examiner provided a diagnosis of 
depressive disorder, not otherwise specified.  The examiner 
provided an opinion regarding the likely etiology of the current 
disorder, as follows:

[The Veteran's] depression is more likely than 
not due to his car accident that occurred while 
he was in the service.  [The Veteran] stated 
that he owned the car in the accident but that 
he was a passenger at the time of the accident.  
He alleged that he was charged with the DUI 
because his friends had left him alone at the 
scene of the accident.  Whether or not this is 
true, subsequent to the accident, the [Veteran] 
experienced a personality change (e.g. became 
more isolative, less trusting of others), he 
suffered erectile dysfunction secondary to nerve 
damage incurred from his car accident, and he 
stopped driving (despite having a driver's 
license).  He spends most if not all of his time 
by himself and has lost confidence in his 
ability to function in relationships socially 
and sexually in relationships.

While there are reports that the Veteran was in fights before 
service, the evidence does not show that he had a mental disorder 
before service.  The first two years of the Veteran's service 
were free of complaints regarding his performance or behavior.  
There is evidence that the Veteran's behavior changed after the 
1992 MVA.  Supervisors complained of his behavior and took 
disciplinary steps.  The Veteran expressed feeling unfairly 
treated.  The evidence indicates that the Veteran felt mistreated 
and distressed during the period between the MVA and his 
discharge.  Mental health clinicians described his condition as 
alcohol abuse and adjustment disorder.

The psychologist who examined the Veteran in 2010 concluded that 
the Veteran currently has a depressive disorder that is due the 
MVA in service.  The evidence from the service years and the 2010 
opinion support a connection between the Veteran's current 
depression and his service.  However, the opining psychologist 
specifically related the current depression to the MVA.  The 
Board has found that the MVA was a result of the Veteran's abuse 
of alcohol.  The Veteran's depression, as resulting from the MVA 
caused by alcohol abuse, cannot be considered to have been 
incurred in the line of duty.  

To the extent the Veteran contends that his depression is due to 
his impotence, as impotence is not service connected, depression 
cannot be service connected as secondary to that disorder.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for depression and the claim is 
denied.

In reaching the above conclusions with respect to all issues, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for residuals of an odontoid 
fracture of the C2 vertebra is denied.

Entitlement to service connection for impotence is denied.

Entitlement to service connection for depression is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


